Citation Nr: 1601285	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.

The Board remanded this issue in February 2011 and June 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2. Personality disorder has been diagnosed.


CONCLUSION OF LAW

1. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1117, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in August 2007. The claim was last adjudicated in November 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examination in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and the medical opinion obtained in October 2015 is adequate with regard to the claim on appeal, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The psychologist considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was remanded by the Board in June 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original obtain outstanding records of VA treatment and attempt to verify the Veteran's claimed stressor. The records were obtained and associated with the electronic claims file and the AOJ made several attempts to verify the Veteran's claimed stressor. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

A psychoses has not been diagnosed (see 38 C.F.R. § 3.309(a)); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis


As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy. Here, the Veteran served in Saudi Arabia from May 1991 to September 1991. However, a finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). The Veteran's DD Form 214 reflects that he received the National Defense Service Medal, South West Asia Service Medal, Sea Service Deployment Ribbon, Good Conduct Medal, Meritorious Unit Commendation, and Certificate of Appreciation, none of which, by themselves, demonstrate combat. He did not, however, describe an actual fight or encounter with a military foe or hostile unit or instrumentality. Based on the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran claims that he has PTSD due to multiple stressors from his service in Saudi Arabia. Regardless of the Veteran's claimed stressors, however, his claim for PTSD must be denied because the preponderance of the evidence reflects that he does not have a diagnosis of PTSD based on any service-related stressor. To that end, the October 2015 report of VA examination reflects diagnoses of personality disorder and alcohol use disorder. Specifically, the psychologist who conducted the October 2015 VA psychiatric examination concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V PTSD criteria. The Veteran reported that during the summer of 1992 his unit was patrolling and clearing bunkers, and chased a couple of Iraqis who were in the bunker complex. The Iraqis reportedly fired at his unit they returned fire. The Veteran reported that sandbags were exploding next to his head which made him freeze up. His sergeant snapped him out of it and the Veteran began to return fire. The Veteran reported that he witnessed an Iraqis put a gun to his mouth and kill himself. He and his other unit members then killed the other two remaining Iraqis. He stated that he took a beret off of the Iraqi (was an officer) and he carried it in his pocket but was unable to bring it to custom because it had brain matter on it. He stated that he did not receive a combat action badge/ribbon because it was "after the war was over." 

Although the psychologist indicated that this reported stressor did meet criterion A (i.e., it was adequate to support the diagnosis of PTSD), the psychologist also indicated that the stressor was not related to the Veteran's fear of hostile military or terrorist activity. To that end, the psychologist explained that the Veteran's statement was not consistent with his written statement submitted in December 2008 and was not consistent with his service records. The psychologist warned that the statement should be considered with caution. The psychologist concluded that there was insufficient information to diagnose a service connected psychiatric condition at this time based on DSM-IV or DSM-V criteria. The psychologist found that the Veteran's personality disorder was his primary condition and his alcohol use disorder appeared to be recurrent and secondary to personality disorder. The psychologist explained that depression and anxiety symptoms reported were sub-clinical so clinical diagnosis for those conditions was not warranted. The psychologist noted that the Veteran had notes of PTSD on file; however, she found that it was unclear what subjective or objective data was used to determine the diagnosis in those records. Thus, overall the psychologist concluded that the Veteran currently did not meet criteria for PTSD or any other service connected condition.  

Thus, on this record, the Board finds that the claim of service connection must denied for lack of a diagnosis of PTSD. The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131. Here, the more probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board is aware of the report of private hospital admission in May 2007 for diagnoses of depression, PTSD and alcohol dependence. In this regard, the Veteran was admitted for threats of suicide. It was documented that the Veteran had a long history of depression and PTSD from combat he experienced in the military. Similarly, VA outpatient treatment records reflect diagnoses of PTSD, adjustment disorder with mixed anxiety and depressed mood, depressive disorder and alcohol dependence that reportedly onset as a result of his experiences in service (see October 2013 report of Mental Health Diagnostic Assessment: Veteran reports symptoms of PTSD from his experience in Kuwait in 1991 when he was deployed on a security mission for 4 months following the Persian Gulf War). However, in the October 2015 report of VA examination, the psychologist, acknowledging the diagnoses of PTSD on file, found that it was unclear what subjective or objective data was used to determine the diagnosis in those records. Additionally, to the extent other psychiatric diagnoses had been rendered in the record (see Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009)), the psychologist explained that depression and anxiety symptoms reported were sub-clinical so clinical diagnosis for those conditions was not warranted. On this record, the Board finds the October 2015 report of VA examination to be the most probative evidence that the Veteran does not meet criteria for PTSD or any other service connected condition. The Board has the authority to and affords more probative weight to the opinion of the VA psychologist offered in October 2015. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Here, the Veteran does not meet criteria for a diagnosis of PTSD or other psychiatric disorder. To the extent that he has a diagnosis of personality disorder, personality disorders are not diseases or injuries within the meaning of applicable legislation (see 38 C.F.R. § 3.303(c)). In addition, his alcohol use disorder is secondary to his personality disorder; therefore, service connection for PTSD (and personality disorder and alcohol use disorder) is not warranted.  

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to report his symptoms and stressors. However, he is a lay person and is not shown to be competent to establish that he has current disability. In this case, the Veteran is not competent to diagnose any current PTSD or other psychiatric disorder. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


